NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                                IN THE DISTRICT COURT OF APPEAL

                                                OF FLORIDA

                                                SECOND DISTRICT


SEAN HUSSEY, Successor Trustee to       )
Jose Lombillo, Trustee, and EDUARDO     )
PEREIRO, Trustee,                       )
                                        )
              Appellants,               )
                                        )
v.                                      )           Case No. 2D11-1223
                                        )
COLLIER COUNTY, a political subdivision )
of the State of Florida,                )
                                        )
              Appellee,                 )
                                        )
and                                     )
                                        )
FLORIDA WILDLIFE FEDERATION, INC., )
and COLLIER COUNTY AUDUBON              )
SOCIETY,                                )
                                        )
              Intervenors/Appellees.    )
_________________________________ )

Opinion filed November 14, 2014.

Appeal from the Circuit Court for Lee
County; Hugh D. Hayes, Judge.

Margaret L. Cooper of Jones, Foster,
Johnston & Stubbs, P.A., West Palm
Beach, John G. Vega of John G. Vega,
P.A., Naples, and Ronald L. Weaver and
Barbara L. Wilhite of Stearns, Weaver,
Miller, Weissler, Alhadeff & Sitterson, P.A.,
Tampa, for Appellants.
Jeffrey A. Klatzkow, County Attorney, and
Steven T. Williams, Assistant County
Attorney, of Collier County Attorney's
Office, Naples, and Jamie B.
Schwinghamer and Theodore L. Tripp, Jr.
of Hahn Loeser & Parks, LLP, Fort Myers,
for Appellee.

Thomas W. Reese, St. Petersburg, for
Intervenors/Appellees.



NORTHCUTT, Judge.


             This is a companion case to Hussey v. Collier County, No. 2D11-1224

(Fla. 2d DCA Nov. 14, 2014). For the reasons described in that decision, we affirm the

dismissal of appellants' inverse condemnation claim, reverse the dismissal of

appellants' Bert Harris Act claim, and remand for further proceedings.




CASANUEVA and KELLY, JJ., Concur.




                                            2